DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “the separation column with a small number of remaining usable times” which is unclear. The term “the separation column with a small number of remaining usable times” in claims 11 and 16 is a relative term which renders the claim indefinite. The term “the separation column with a small number of remaining usable times” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11, 13-14, 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20160136543 to Shibuya.
Regarding Claim 11, Shibuya discloses an analysis device having a liquid chromatograph (Figs. 1-5, separation device with LC columns 1A-1C and monitor 26; ¶¶ [0042]-[0061]) comprising: a plurality of liquid chromatographs each having a separation column for separating a measurement target substance from a sample (Figs. 1-5, LC columns 1A-1C; ¶¶ [0042]-[0061]); a liquid chromatograph selection unit for selecting one of the plurality of liquid chromatographs (Figs. 1-5, switching valve 15 for LC columns 1A-1C; ¶¶ [0042]-[0061]); a detector for detecting and analyzing the measurement target substance from an eluate eluted from the liquid chromatograph selected by the liquid chromatograph selection unit (Figs. 1-5, monitor 26; ¶¶ [0042]-[0061]); and a control unit for controlling the plurality of liquid chromatographs, the liquid chromatograph selection unit, and the detector (Figs. 1-5, control device 40; ¶¶ [0042]-[0061]), wherein the control unit compares numbers of remaining usable times of the separation columns to each other, which are included in each of the plurality of liquid chromatographs (Figs. 1-5, control device 40 updating columns lifetime counts; ¶¶ [0042]-[0061], [0081]), and controls the liquid chromatograph selection unit to select the liquid chromatograph having the separation column with a small number of remaining usable times (Figs. 1-5, control device 40 with all columns used repeatedly until lifetime count is reached; ¶¶ [0042]-[0061], [0081]).
Regarding Claim 13, Shibuya discloses the control unit calculates a difference between a retention time reference value of a specific component of the measurement target substance detected by the detector and a predetermined retention time of the specific component, and calculates the remaining number of use from the calculated difference value (Figs. 1-5, control device 40 determining column efficiency/lifetime count on the basis of Adsorption Time; ¶¶ [0042]-[0044], [0062]-[0081]).
Regarding Claim 14, Shibuya discloses the plurality of liquid chromatographs are numbered (Figs. 1-5, LC columns 1A-1C; ¶¶ [0042]-[0061]), and the control unit controls the liquid chromatograph selection unit to select the liquid chromatograph having a small numbered liquid chromatograph, in a case where there exist the separation columns of which the number of remaining usable times are the same as each other, among the separation columns included in the plurality of liquid chromatographs (Figs. 1-5, control device 40 with all columns used repeatedly until lifetime count is reached; ¶¶ [0042]-[0061], [0081]).
Regarding Claims 16 and 18-19, the method of the claims appears to be met by the operation of the device of claims 11 and 13-14.

Claim(s) 12, 15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shibuya as applied to claims 11 and 16, in view of US 5892458 to Anderer.
Regarding Claims 12 and 17, Shibuya discloses the analysis device having a liquid chromatograph according to claim 11 and the liquid chromatograph analysis method according to claim 16, and further discloses the liquid chromatograph includes a mobile phase liquid feeding unit for feeding a mobile phase liquid (Figs. 1-5, solutions stored in reservoirs 5, 6, 7, 8 and 9 fed to switching valve 15 by driving the liquid feed pumps 3 and 4; ¶¶ [0042]-[0061]). However, Shibuya is silent regarding a sample introducing unit for introducing the sample and feeding the introduced sample as a solution using the mobile phase liquid fed from the mobile phase feeding unit to the separation column, and a pressure gauge for measuring a liquid feeding pressure from the mobile phase liquid feeding unit, wherein the control unit calculates a difference between a pressure measured by the pressure gauge and a predetermined reference pressure, and calculates the remaining number of use from the calculated difference value. Anderer discloses a sample introducing unit for introducing the sample and feeding the introduced sample as a solution using the mobile phase liquid fed from the mobile phase feeding unit to the separation column (Fig. 1, sample injection device and high-pressure pump, which bring sample and solvent to column 2; Col. 2, lines 19-47), and a pressure gauge for measuring a liquid feeding pressure from the mobile phase liquid feeding unit (Fig. 1, column identification module 3 storing column 2 pressures from pressure sensor; Col. 2, line 41 – Col. 5, line 47), wherein the control unit calculates a difference between a pressure measured by the pressure gauge and a predetermined reference pressure, and calculates the remaining number of use from the calculated difference value (Fig. 1, control device 5 determining remaining life-span of the column based on pressures; Col. 2, line 41 – Col. 5, line 47). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Shibuya by providing a sample introducing unit for introducing the sample and feeding the introduced sample as a solution using the mobile phase liquid fed from the mobile phase feeding unit to the separation column, and a pressure gauge for measuring a liquid feeding pressure from the mobile phase liquid feeding unit, wherein the control unit calculates a difference between a pressure measured by the pressure gauge and a predetermined reference pressure, and calculates the remaining number of use from the calculated difference value as in Anderer in order to provide for greater reliability and operational safety in conducting analytical measurements.
Regarding Claims 15 and 20, Shibuya discloses the analysis device having a liquid chromatograph according to claim 11 and the liquid chromatograph analysis method according to claim 16. However, Shibuya is silent regarding the detector is a mass spectrometer. Anderer discloses the detector is a mass spectrometer (Col. 1, lines 5-29). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Shibuya by providing the detector is a mass spectrometer as in Anderer in order to provide for a well-known alternative device for conducting analytical measurements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852